              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:19-cr-00095-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                     ORDER
                                )
CHARLES WAKEFIELD,              )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Defendant’s Motions for

Compassionate Release [Docs. 32, 36]; the Government’s Response to the

Defendant’s first Motion for Compassionate Release [Doc. 33]; and the

Government’s Motion to Seal Exhibit [Doc. 35].

I.    BACKGROUND

      In September 2019, the Defendant Charles Wakefield pled guilty to

one count of filing a false tax return and one count of aiding and abetting the

filing of a false tax return. [Docs. 8, 9]. In July 2020, the Court sentenced

him to a total term of 12 months plus one day of imprisonment. [Doc. 28].




     Case 1:19-cr-00095-MR-WCM Document 37 Filed 02/18/21 Page 1 of 9
The Defendant is currently housed at FMC Fort Worth, and his projected

release date is August 10, 2021.1

         The Defendant now seeks a reduction in his sentence pursuant to 18

U.S.C. § 3582(c)(1)(A)(i) in light of the ongoing COVID-19 pandemic. [Doc.

32]. Specifically, the Defendant argues that his underlying health conditions

place him at a higher risk for severe illness from COVID-19, and that his

particular vulnerability to the illness is an extraordinary and compelling

reason for an immediate sentence reduction. [Id.]. The Court ordered the

Government to respond to the Defendant’s motion.                       [Text-Only Order

entered Dec. 21, 2020]. The Government filed its response on January 20,

2021. [Doc. 33]. On February 1, 2021, the Court received a second motion

for compassionate release from the Defendant, asserting the same grounds

as asserted in his original motion. [Doc. 36]. Because the Government has

already responded to the substantive grounds of the Defendant’s request,

the Court did not order the Government to respond to the Defendant’s

second motion.




1   See https://www.bop.gov/inmateloc/ (last visited Feb. 17, 2021).


                                              2



        Case 1:19-cr-00095-MR-WCM Document 37 Filed 02/18/21 Page 2 of 9
II.   DISCUSSION

      A.    Motion for Compassionate Release

      Section 3582(c)(1)(A), as amended by The First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), permits a defendant

to seek a modification of his sentence for “extraordinary and compelling

reasons,” if the defendant has “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.”      18 U.S.C. §

3582(c)(1)(A). Here, the Government concedes that the Defendant has

exhausted the necessary administrative remedies. Accordingly, the Court

will proceed to address the merits of the Defendant’s motion.

      As is relevant here, the Court may reduce a defendant’s sentence

under 18 U.S.C. § 3582(c)(1)(A)(i) for “extraordinary and compelling reasons

if “such reduction is consistent with applicable policy statements issued by

the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The Court must

also consider the factors set forth in 18 U.S.C. § 3553(a), to the extent that

such factors are applicable. Id.




                                      3



      Case 1:19-cr-00095-MR-WCM Document 37 Filed 02/18/21 Page 3 of 9
     Section 1B1.13 of the United States Sentencing Guidelines sets forth

the Sentencing Commission’s policy statement applicable to compassionate

release reductions.   See U.S.S.G. § 1B1.13.       As is relevant here, the

application note to § 1B1.13 specifies the types of medical conditions that

qualify as “extraordinary and compelling reasons.” First, that standard is met

if the defendant is “suffering from a terminal illness,” such as “metastatic

solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage organ

disease, [or] advanced dementia.” U.S.S.G. § 1B1.13, cmt. n.1(A)(i).

Second, the standard is met if the defendant is:

           (I) suffering from a serious physical or medical
           condition,

           (II) suffering from a serious functional or cognitive
           impairment, or

           (III) experiencing deteriorating physical or mental
           health because of the aging process,

           that substantially diminishes the ability of the
           defendant to provide self-care within the environment
           of a correctional facility and from which he or she is
           not expected to recover.

U.S.S.G. § 1B1.13, cmt. n.1(A)(ii). This policy statement, however, was

adopted before the First Step Act, and the Sentencing Commission has not

updated the policy statement to account for the fact that defendants are now


                                      4



     Case 1:19-cr-00095-MR-WCM Document 37 Filed 02/18/21 Page 4 of 9
permitted to file their own motions for compassionate release. In light of

these circumstances, the Fourth Circuit Court of Appeals has held that §

1B1.13 is no longer an “applicable” policy statement that constrains the

discretion of the district courts in finding that “extraordinary and compelling

reasons” exists to warrant a reduction in sentence. See United States v.

McCoy, 981 F.3d 271, 282 (4th Cir. 2020) (“By its plain terms, . . . § 1B1.13

does not apply to defendant-filed motions under § 3582(c)(1)(A)”). Thus, this

Court is “empowered . . . to consider any extraordinary and compelling

reason for release that a defendant might raise.” Id. at 284 (quoting United

States v. Zullo, 976 F.3d 228, 230 (2d Cir. 2020)). Nevertheless, the Court

recognized, that the policy statement “remains helpful guidance even when

motions are filed by defendants.” Id. at 282 n.7.

       Here, the Defendant claims that he has a number of conditions—

including Type II diabetes, obesity, and hypertension—that place him at

increased risk of serious illness or death were he to contract the

coronavirus.2 The Centers for Disease Control and Prevention (CDC) has


2 In his second motion [Doc. 36 at 3], the Defendant also cites an unspecified issue with
his right knee as a basis for his compassionate release request. The Defendant does not
provide any further information about this particular condition, other than to state that it
has resulted in a 15% disability. Given the lack of information provided, the Court cannot
determine the seriousness of this condition or whether such condition inhibits his ability
to provide self-care while in prison. In any event, a knee issue does not appear to be a

                                             5



      Case 1:19-cr-00095-MR-WCM Document 37 Filed 02/18/21 Page 5 of 9
identified Type II diabetes and obesity as COVID-19 risk factors.3 The CDC

also has cautioned that people with hypertension might be at an increased

risk for severe illness from COVID-19.4 While the Government concedes

that these health risks ordinarily could constitute extraordinary and

compelling reasons for a possible sentence modifications, it argues that

these health risks have been mitigated by two significant factors. First, the

Defendant received his first dose of the coronavirus vaccine on December

18, 2020. [Doc. 34 at 57]. While it is unclear when the Defendant will receive

his second dose, once he is fully vaccinated his COVID-19 risks will be

substantially reduced. Additionally, the Defendant tested positive for the

virus on January 7, 2021 and has apparently made a full recovery. [Doc. 34

at 1-45]. Current scientific evidence suggests that reinfection is uncommon

in the 90 days after initial infection.5 Therefore, the Defendant is at less risk

than the general population of suffering from a severe illness due to the virus


factor that would increase his risk of serious illness or death from COVID-19. Accordingly,
the Court concludes that the Defendant has failed to establish that this knee issue
constitutes an extraordinary and compelling reason for his release.

3
 See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
medical-conditions.html (last visited Feb. 17, 2021).
4   See id.
5See https://www.cdc.gov/coronavirus/2019-ncov/vaccines/faq.html (last visited Feb. 17,
2021).

                                            6



        Case 1:19-cr-00095-MR-WCM Document 37 Filed 02/18/21 Page 6 of 9
for at least that time period, if not longer. The Defendant’s natural resistance

to the virus should carry him through until he receives his second dose of the

vaccine.

      Because he has already contracted the virus and recovered without

complication, and because he is in the process of being vaccinated, the

Defendant cannot meet his burden of establishing that his COVID-19 risk is

an extraordinary and compelling reason for his release.

      Even if the Defendant could establish an extraordinary and compelling

reason for his release, this Court still must consider the § 3553(a) factors, as

“applicable,” as part of its analysis of determining whether a sentence

reduction is warranted. See § 3582(c)(1)(A); United States v. Chambliss,

948 F.3d 691, 694 (5th Cir. 2020). Here, the Court already considered the

Defendant’s health risks within the context of the COVID-19 pandemic when

the Court imposed the judgment last July. The Defendant provides no

reasons for the Court to consider the factors set forth in 18 U.S.C. § 3553(a)

any differently today.

      In sum, the Court finds that there are no “extraordinary and compelling

reasons” for the Defendant’s release and that analysis of the relevant §




                                       7



     Case 1:19-cr-00095-MR-WCM Document 37 Filed 02/18/21 Page 7 of 9
3553(a) factors continue to weigh in favor of his continued incarceration.

Accordingly, the Defendant’s motions for compassionate release are denied.

      B.    Motion to Seal

      The Government moves the Court for leave to file under permanent

seal the BOP medical records [Doc. 34] filed in support of its Response to

the Defendant’s motion for compassionate release. [Doc. 35].

      Before sealing a court document, the Court must “(1) provide public

notice of the request to seal and allow interested parties a reasonable

opportunity to object, (2) consider less drastic alternatives to sealing the

documents, and (3) provide specific reasons and factual findings supporting

its decision to seal the documents and for rejecting the alternatives.”

Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000). In the present

case, the public has been provided with adequate notice and an opportunity

to object to the Government’s motion. The Government filed its motion on

January 20, 2021, and such motion has been accessible to the public

through the Court’s electronic case filing system since that time. Further, the

Government has demonstrated that the subject medical records contain

sensitive information concerning the Defendant and that the public’s right of

access to such information is substantially outweighed by the Defendant’s


                                      8



     Case 1:19-cr-00095-MR-WCM Document 37 Filed 02/18/21 Page 8 of 9
competing interest in protecting the details of such information. See United

States v. Harris, 890 F.3d 480, 492 (4th Cir. 2018). Finally, having

considered less drastic alternatives to sealing the documents, the Court

concludes that sealing of these medical records is necessary to protect the

Defendant’s privacy interests.

     IT IS, THEREFORE, ORDERED that the Defendant’s Motions for

Compassionate Release [Docs. 32, 36] are DENIED.

     IT IS FURTHER ORDERED that the Government’s Motion to Seal

Exhibit [Doc. 35] is GRANTED, and the medical records submitted in support

of the Government’s Response [Doc. 34] shall be filed under seal and shall

remain under seal until further Order of the Court.
                                 Signed: February 18, 2021
     IT IS SO ORDERED.




                                           9



     Case 1:19-cr-00095-MR-WCM Document 37 Filed 02/18/21 Page 9 of 9
